ORDER
The court having granted certiorari in the above entitled case for the limited purpose of determining whether Maryland Code (1957, 1976 Repl. Vol.), Article 27, Section 152 is unconstitutional as being in violation of Article 46 of the Maryland Declaration of Rights and otherwise in conflict with State statutes relating to discriminatory employment practices, and it now appearing that the record in this case is inadequate to permit the Court to properly consider these issues, it is this 9th day of December, 1976
ORDERED, by the Court of Appeals of Maryland, that the writ of . certiorari be, and it is hereby, dismissed with, costs, petition having beén improvidently granted.